FILED
                                                              United States Court of Appeals
                                                                      Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                   December 9, 2008
                            FOR THE TENTH CIRCUIT
                                                                  Elisabeth A. Shumaker
                                                                      Clerk of Court

    UNITED STATES OF AMERICA,

                Plaintiff-Appellee,
                                                         No. 08-4136
    v.                                          (D.C. No. 2:06-cr-00852-TS-1)
                                                          (D. Utah)
    NOE ANDRADE-LOPEZ,

                Defendant-Appellant.


                            ORDER AND JUDGMENT *


Before HARTZ, TYMKOVICH and GORSUCH, Circuit Judges.



         This matter is before the court on the government’s motion to enforce the

appeal waiver contained in defendant Noe Andrade-Lopez’s plea agreement. The

motion was filed pursuant to United States v. Hahn, 359 F.3d 1315 (10th Cir.

2004) (en banc) (per curiam). Defendant, through counsel, filed a response to the

motion to enforce conceding that there are no meritorious grounds upon which he



*
      This panel has determined unanimously that oral argument would not
materially assist the determination of this appeal. See Fed. R. App. P. 34(a)(2);
10th Cir. R. 34.1(G). The case is therefore ordered submitted without oral
argument. This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and
10th Cir. R. 32.1.
can urge denial of the government’s motion to enforce the appeal waiver. Based

on our review of the record, we are satisfied that the appeal is within the scope of

the appeal waiver, that the waiver was knowing and voluntary, and that enforcing

the waiver would not result in any miscarriage of justice.

      Accordingly, the government’s motion is GRANTED, and the appeal is

DISMISSED.


                                       ENTERED FOR THE COURT
                                       PER CURIAM




                                         -2-